DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-25 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1, 7-14 and 20are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2014/0332871).
	Claims 1, 7, 11, 14, Kim et al (see Fig. 2B) clearly shows an integrated circuit (IC), comprising a metal interconnect (530) above a substrate (see layers 100 to 320); a first contact (see vertical via or through-hole 537 on right side) above the metal interconnect and in contact with the metal interconnect; and a second contact (similar Via shown on left side) above the metal interconnect 530 and in contact with the metal interconnect, wherein a first resistance exists between the first contact and the second contact through the metal interconnect 530, and wherein a second resistance exists the pattern (530) is a fuse pattern and has same material as the blocking pattern (510), and para [0045] stated that such blocking/fuse pattern (510) is a metal compound such as TiN, TaN, TaSin, etc. which has a resistance higher than electrode layer 240, thus inherently suggest that such metal fuse pattern (530) of Fig. 2B can be configured as a programmable resistance path using two vertical metal contacts as its two electrodes for forming a programmable fuse well-known in this art as claimed.
	Claims 7-8 & 20, the material of Titanium or Tungsten, as well as their respective/other combinations with other conductive materials, if any, is also well-known usage in the art and briefly mentioned in para [0045] discussed above.
	Claim 9, silicon substrate or similar other substrate usage is mentioned in para [0041].
	Claim 10, Fig. 2B shows an interlayer/dielectric layers (310 & 320) between substrate and the upper metal fuse patterns.
	Claims 12-13, Fig. 2B shows a transistor device (10) formed at same metal interconnection level with fuse pattern (535) on same substrate 100, where gate could be formed of different metal layers as well.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (barrier)][AltContent: textbox (Metal Interconnect)][AltContent: textbox (2nd contact)][AltContent: textbox (1st contact)]
    PNG
    media_image1.png
    343
    495
    media_image1.png
    Greyscale

3.	Claims 1, 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dewey et al (US 10,644,123).
	Claims 1, 9, 14, Dewey et al (see Fig. 2) clearly shows an integrated circuit (IC), comprising a metal interconnect (semiconducting layer 235) forming a conductive/resistive pattern 225 & 230 RCH disposed above a substrate (see layer 240 below); a first contact (200 left side) above the metal interconnect and in contact with the metal interconnect 230/RCH; and a second contact (right 200) above the metal interconnect 530 and in contact with the same metal interconnect 230/RCH, wherein a first resistance exists between the first contact and the second contact through the metal interconnect (see resistance 225 RSp as example), and wherein a second resistance exists between the first contact, the metal interconnect, the second contact, and a non-conducting barrier (see high-mobility liner 245 as example) as an interface between the second contact 537 and the metal interconnect layer 530, wherein the fuse contact barrier (245) is formed after a programming voltage is applied to the second contact while the first contact is coupled to a ground terminal to 
	Claim 9, silicon substrate or similar other substrate usage is mentioned background art.
	Claim 10, Fig. 2 shows an interlayer/dielectric layers (235) between substrate 100 and the upper metal fuse 230 RCH patterns.
	Claim 11, Fig. 2 shows two contacts formed as two vertical vias (245) on both left & right side of the metal interconnect patterns below them as claimed.
	Claims 12-13 & 15, Fig. 2 shows a transistor device with its gate (205) formed above a channel area with two source/drain area within same substrate, as well formed at same metal interconnection level with fuse pattern (230 RCH) on same substrate 100, where gate could be formed of different metal layers as well.

4.	Other claims are 21-25 are allowable over prior arts of record, and other claims are objected as being dependent upon the rejected claims above but tentatively contain allowable subject matter over prior arts for other recited features not clearly suggested nor seen elsewhere at this time.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827